Citation Nr: 1435440	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-11 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969 and April 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals from a rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals September 2013 and May 2014 Appellate Briefs pertinent to the appeal.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor a bilateral hearing loss disability was incurred in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he has a bilateral hearing loss that was caused by noise exposure from driving a tank, land mines, artillery fire, and gunfire while serving in the Republic of Vietnam.  He has stated that he once hit a landmine while driving a tank and was "completely deaf" for 30 minutes, and that he has had only minimal noise exposure since his separation from service.  He stated that while he worked in construction, his job was to install dry wall and that the noise level was very low.  

The Veteran's DD Form 214 lists his military occupational specialty as armor crewman.  The Veteran served in combat during the Vietnam War, and performed other duties as a scout gunner, grenadier, and light truck driver.

The Veteran's service treatment records contain four sets of audiological testing results.  Upon entrance examination in December 1967, the Veteran had pure tone thresholds of 5 to 10 decibels at 500 to 6000 Hertz in the right ear and pure tone thresholds of 10 to 30 decibels at 500 to 6000 Hertz in the left ear.  Testing done in January 1971 and March 1972  also showed pure tone thresholds ranging from 5 to 30 decibels, with slightly higher thresholds in the left ear than the right, especially at 3000 Hertz.  

The Veteran's March 1972 separation examination reports show two separate audiometric test results, one which indicates slight upward threshold shifts in the left ear and one which shows downward shifts in both the left and right ears.  The Veteran reports being unable to recall being afforded a audiometric testing at service separation, and it is unclear why the March 1972 test results are divergent.

None of the Veteran's in-service audiometric test results indicate a hearing loss disability pursuant to 38 C.F.R. § 3.385.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

The Veteran's VA treatment records show that in August 2010 he reported having had bilateral hearing loss for the past 20 years, i.e., since about 1990, and he was recommended for amplification assistance through use of a hearing aid.

In September 2010 the Veteran was afforded a VA audiological examination.  The Veteran reported military noise exposure due to tanks, land mines, and gunfire without hearing protection.  The examiner stated that the Veteran reported a history of occupational noise exposure due to construction, at which time he again did not use hearing protection.  Audiometric testing revealed pure tone thresholds met the threshold for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined, however, that the based on a review of the claims file and "the fact that no hearing loss was present at enlistment or separation, hearing loss is less likely as not" related to military noise exposure.

The Veteran also attended a VA audiological examination in February 2013.  The Veteran reported having progressively worsening hearing loss which made it more difficult for him to understand speech.  The examiner reviewed the claims file and noted that the Veteran's service treatment records showed normal hearing at separation and no evidence of any threshold shifts in service.  The examiner concluded that because of the lack of threshold shifts in service and the absence of scientific evidence to support delayed-onset hearing loss years after acoustic trauma, the Veteran's hearing loss was less likely than not related to service.  He also noted that the Veteran had mild high frequency hearing loss that preexisted service, but that was not aggravated beyond the normal progression in service.

In February 2011, the Veteran submitted a letter from a private audiologist.  The examiner discussed the Veteran's reports of exposure to artillery, firearms, and mines while in service.  Audiometric testing found mild to severe, mid to high frequency sensorineural hearing loss bilaterally.  Tympanometric testing revealed a type A tympanogram of the right ear consistent with a history of exposure to high level explosive noise.  She stated that because hearing sensitivity was significantly reduced in the mid to high frequency range, it was more likely than not related to the use of firearms and other noise exposure in the military.

The Veteran has a bilateral hearing loss disability.  38 C.F.R. § 3.385.  The Veteran suffered significant acoustic trauma in service, to include combat service, and the Board finds his descriptions of noise exposure from tanks and weaponry to be consistent with the circumstances of service in combat.  The remaining question, however, is whether his current hearing loss is medically related that service.  The current record includes conflicting opinions regarding whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that all current medical opinions of record were submitted by competent medical professionals who either had access to the claims file and medical records or, in the case of the February 2011 private audiologist, were aware of the Veteran's medical history sufficient to make an informed judgment on the etiology of his hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file).  The February 2011 private examiner appears to have been accurately informed by the Veteran of his noise exposure in service, and this examiner also provided a competent opinion on his hearing loss supported by adequate explanation and rationale.

The September 2010 VA examination, although based on a thorough examination of the Veteran, did not provide an adequate explanation of examiner's ultimate conclusion.  The examiner opined that the Veteran's hearing loss was not related to his service because audiometric testing in service found hearing within normal limits.  But see Dalton v. Nicholson, 21 Vet. App. 23 (2007); Hensley, 5 Vet. App. at 159.  The examiner also indicated that the Veteran had post-service occupational noise exposure, although the Veteran has since explained that this was not the case and that his post-service work involved very low levels of noise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Board finds that the February 2013 VA opinion provides an adequate and probative opinion, as it was based on a review of all the facts of the record, including the Veteran's statements regarding his post-service work history.  The February 2013 examiner opined that hearing loss was not related to service as medical literature did not support the contention that there can be a delayed onset of hearing loss years following acoustic trauma, and because the multiple in-service audiograms failed to show any threshold shifts.  This opinion is at odds with the other competent and persuasive opinion of record, the February 2011 private physician's opinion.

As the two competent but contrary opinions which directly and adequately address the question of the etiology of the appellant's disorder are entitled to, essentially, equal probative weight, the Board finds that the evidence for and against the claim is in relative equipoise.  Hence, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss is granted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability loss is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


